Carol Bevel / Ges Tl SR

From: Cozart, Sean (USMS) <Sean.Cozart@usdoj.gov>

Sent: Thursday, August 01, 2019 1:28 PM

To: Carol Bevel; Malone, Marcus (USMS); Reifenscheid, Richard (USMS)
Subject: RE: USA v. Michael Nissen

Carol,

Our email has been down. Cibola should have him here by 1600. | was also notified by a DUSM that the Judge wanted
to know if the USMS thought he should have shackles on for trial. Based on his past behavior of being extremely
aggressive towards USMS and attorneys we would highly recommend that he remain shackled during his trial.

Sc

From: Carol Bevel [mailto:Carol_Bevel@nmd.uscourts.gov]

Sent: Thursday, August 1, 2019 10:31 AM

To: Cozart, Sean (USMS) <SCozart@usms.doj.gov>; Malone, Marcus (USMS) <MMalone@usms.doj.gov>; Reifenscheid,
Richard (USMS) <RReifenscheid@usms.doj.gov>

Subject: USA v. Michael Nissen

Sean,

Can you get Michael Nissen here for a hearing this afternoon at 4? I understand he’s in Cibola.

 

Carol A. Bevel

Courtroom Deputy to the Honorable
James O. Browning, U.S. District Judge
U.S. District Court, DNM
carol_bevel@nmd.uscourts.gov
505.348.2289

 
